Citation Nr: 0629127	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  00-09 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1972 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran requested a Board Hearing, which was scheduled 
for May 24, 2004.  After requesting that the hearing be 
rescheduled, which was done, the veteran informed the Board 
in June 2004 that he withdrew his request for a hearing.

The veteran also perfected an appeal for entitlement to 
service connection for a low back disorder, hearing loss, 
arthritis of multiple joints other than his right shoulder, 
and numbness of the hands and forearms.  A July 2003 rating 
decision granted service connection for the low back 
disorder, and a May 2005 rating decision granted service 
connection for carpal tunnel syndrome of the upper 
extremities, bilaterally.  The veteran withdrew his hearing 
loss claim in July 2004, and, with the exception of his right 
shoulder, he withdrew his joints-related claim in March 2005.  
Thus, those issues are no longer before the Board and will 
not be a part of this decision.

In June 2004, the Board remanded the case to the RO for 
additional development.  The case is once more before the 
Board.

The issue of service connection for sinusitis is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.






FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran was treated for and complained of allergies 
on numerous occasions during service, and a chronic condition 
in service has been shown.

3.  A right shoulder condition was not shown in service or 
for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
allergies have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of September 2003 and June 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The case was last readjudicated in October 2005.  A March 
2006 letter notified the veteran that a disability rating and 
effective date would be assigned if service connection were 
to be granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, the veteran in this case 
is a VA employee who is well versed in VA laws and 
regulations; therefore, he also has actual knowledge of the 
requirements for and evidence needed to establish entitlement 
to the benefits he seeks.

Further, there is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Pelegrini, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran asserts that because he was treated for seasonal 
allergy symptoms in service and must currently take 
medication, service connection for allergies should be 
established.  He further related that his shoulders have 
ached over the years, and that they fatigue quickly with 
overhead work.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Allergies

The veteran's service entrance examination is negative for 
complaints or findings relating to allergies.  Service 
medical records do reflect instances where he presented with 
complaints related to seasonal allergies.  In December 1976, 
he complained of having experienced post nasal drip on rising 
since 1973, the year he arrived in New York City, and that 
his symptoms were bad in the spring and summer.  An April 
1983 entry reflects that the veteran's symptoms were assessed 
as allergic rhinitis.

In April 1987, the veteran presented with complaints of 
symptoms typically associated with seasonal allergies: 
sneezing, runny nose, watery eyes, etc.  Examination revealed 
increased membrane redness in the nose and clear airway.  The 
consult request reflected a provisional diagnosis of history 
of hyposensitization.  The consult also reflected that the 
veteran required allergy shots while stationed in New York 
but not when he was serving in southern locations.

On Reports of Medical History from 1980 until his separation 
examination in October 1996, the veteran reported a history 
of ear, nose and throat symptoms and hay fever or allergy 
symptoms.  On the same day as the separation examination, he 
was given Claritin for allergies, as other medication was too 
sedating.

On VA examination in July 2004, the veteran complained of 
nasal airway obstruction, and reported his history of 
postnasal drainage and tearing since 1973.  He reported last 
using Allegra two weeks before the examination.  Physical 
examination revealed slight mucosal engorgement of the nose.  
No diagnosis or opinion as to etiology was provided. 

In October 2003, the veteran submitted what he termed a 
"problem list" which he related was compiled as part of a 
physical examination provided by his employer.  Dr. N.E.A. 
provided a problem list which included allergies, which she 
noted were well controlled with Allegra.  She suggested he 
try Allegra D when the control was not as good.  A Safeway 
pharmacy printout revealed multiple entries for Allegra 
dating from November 2000 to May 2003.

The while VA examination report is suboptimal with respect to 
the allergy claim, the Board finds that the service medical 
records reveal a chronic allergy condition, diagnosed at one 
point as allergic rhinitis.  See 38 C.F.R. § 3.303(b).  The 
post service evidence continues to show allergy complaints 
and treatment with Allegra.  Thus, resolving all doubt in 
favor of the veteran, the Board finds that service connection 
for allergies is warranted.


Right shoulder

In addition to the above-mentioned requirements for service 
connection, regulations permit service connection where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Review of the veteran's service medical records reveals no 
complaints, treatment, or findings relating to his right 
shoulder.  During the June 2005 VA examination the veteran 
related that he could not trace his shoulder problems to a 
specific injury, and that he first noticed symptoms of 
tightness in 1987 while standing at parade rest for an 
inspection.  

Physical examination revealed no tenderness or deformity of 
the right shoulder but limitation of motion on abduction and 
internal rotation.  The examiner rendered a diagnosis of 
right glenoid fossa with probable arthritis.  An August 2005 
MRI examination showed acromioclavicular joint arthropathy 
but no fracture, dislocation, or torn rotator cuff.  There 
also was supraspinous tendonopathy.

The Board finds that the preponderance of the evidence of 
record does not support a finding of service connection.  As 
noted above, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson, supra.

Here, the veteran does not meet the first prong of that 
test-there is no evidence of complaints of any right 
shoulder disability in service.  While the veteran currently 
recalls experiencing tightness or aching of the shoulder in 
service, the Board finds the contemporaneous service medical 
records more probative on this point.  In this regard, the 
veteran specifically denied having painful or trick shoulders 
on every Report of Medical History associated with physical 
examinations from 1972 to his October 1996 separation 
examination, and physical examinations at those times 
revealed no shoulder disability.  

The Board notes that the June 2005 VA examiner did not 
provide a specific opinion regarding the etiology of the 
current right shoulder condition.  However, as the 
preponderance of the evidence fails to show any right 
shoulder condition in service, any insufficiency in the VA 
examination report is harmless error.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) ("a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease").  

In the absence of evidence of a right shoulder condition in 
service, or arthritis manifested within one year following 
discharge from service, the Board is constrained to find that 
the preponderance of the evidence is against the claim on 
both a direct and a presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit-of-the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for allergies is granted.

Entitlement to service connection for a right shoulder 
disorder, to include arthritis, is denied.


REMAND

With respect to the sinusitis claim, the Board notes the 
veteran's subjective report of sinusitis on the Reports of 
Medical History associated with his multiple periodic 
examinations.  However, while the veteran is competent to 
list symptoms, he is not competent to diagnose those symptoms 
as chronic sinusitis, an infection of the sinuses.  The 
service medical records reveal only two instances of 
treatment concerning his sinuses.  Specifically, in January 
1977, examination revealed a polyp in the left maxillary 
sinus and a large adenoid.  The examiner noted that the 
veteran was doing well on Dimetapp.  In April 1987 X-ray of 
the sinus revealed significant mucoperiosteal thickening of 
the left maxillary antrum, and similar but less pronounced 
change on the right.  There was no definite air/fluid levels, 
polyps, cysts, or bony wall destruction.  The other sinuses 
were clear, and the reviewing provider opined that the 
findings suggested sub-acute sinusitis.  The majority of the 
veteran's ear, nose and throat complaints in service were 
considered related to his allergies, not to sinusitis.  

The July 2004 CT scan of the sinus conducted for the VA 
examination showed left maxillary sinus polypoid-like lesions 
which most likely represented mucous retention cyst, the 
largest being 1.6 cm.  The right maxillary sinus demonstrated 
a 1.9 cm soft tissue density along the aspect of the floor 
which might have represented a mucous retention cyst and/or 
polyp.  Frontal sinuses, ethmoid sinuses, and sphenoid 
sinuses were well aerated and without significant 
mucoperiosteal thickening or air fluid levels.  The examiner 
rendered a diagnosis of bilateral cysts of the maxillary 
sinuses.  However, no opinion as to the relationship of the 
sinus findings noted on CT scan to service was provided.  

For the above reasons, the Board finds that the VA 
examination report is insufficient, and that another 
examination is necessary to determine the nature and etiology 
of any current chronic sinus condition.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sinusitis 
since discharge from service.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
sinus examination to determine the nature 
and etiology of any chronic sinus 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination, and the examination report 
should reflect that this was done.  Any 
tests deemed necessary should be 
conducted. 

Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis for any sinus 
condition found.  The examiner should 
specifically state whether the veteran 
suffers from chronic sinusitis, and if 
so, whether that disorder as likely as 
not (50 percent probability or greater) 
is related his active service.  If other 
sinus disorders are present (e.g. polyps 
or cysts), the examiner should state 
whether any other sinus disorder is as 
likely as not (50 percent probability or 
greater) related to the veteran's active 
service.  The examiner should provide a 
rationale for all opinions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


